DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments with respect to the rejection of claims 23 and 25, particularly regarding the citation of MPEP 2112.01(I) and In re Best is persuasive and, therefore, the finality of that action is withdrawn. However, the amendments to the claims will not be entered as they change the scope of the claims beyond the bounds of standard After Final consideration, and would require further search and consideration.
Claims 1-7, 9-13, 15 -16, 18-20, 22-25, 27, 29-33, 35, and 36  remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 - 7, 10, 12, 15 - 16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 2015/0182677 A1), hereinafter Collinson, in view of Coulthard et al. (US 2012/0016322 A1), hereinafter Coulthard, Jacobs (US 2011/0092958 A1), and Fullam (US 2014/0342660 A1).

Regarding claim 1, Collinson teaches a system for treating a tissue site comprising an absorbent wound dressing (Fig. 1; Abstract) a fluid conduit (Fig. 35; Paragraph 225), and a therapy unit comprising a pneumatic pump (Paragraphs 22 and 39).
Collinson does not explicitly teach a first processor and a first transceiver, the first processor and the first transceiver configured to transmit operational data of the pneumatic pump; and a remote device comprising; a display screen, a second processor, a second transceiver, the second processor and the second transceiver configured to receive the operational data from the pneumatic pump from the first processor and the first transceiver, and a third transceiver, the second processor and the third transceiver configured to transmit the operational data of the pneumatic pump to a monitoring center.
In the same field of endeavor, Coulthard teaches a system for treating tissue comprising a wound dressing, fluid conduit, and therapy unit comprising a pump (Fig. 1; Paragraph 26). Coulthard teaches the system further comprising an antenna (i.e. first transceiver) and communications device configured to transmit operational data from the therapy unit and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Collinson to comprise the antenna, processor, and wireless-communication-and-power subsystem of Coulthard. Doing so would predictably allow for analogous wireless communication with a remote device (i.e. the wireless-communication-and-power subsystem or similar).
Collinson and Coulthard still do not explicitly teach the remote device comprising a display screen or a third transceiver, or the remote device receiving operational data of the pneumatic pump from the first processor and the first transceiver.
	In the same field of endeavor, Jacobs teaches a wound treatment apparatus (Fig. 1; Abstract) that communicates with a remote user device (Paragraph 11) a display and user interface (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy; the user output being the display and options described in Paragraph 19; also see Paragraphs 27 and 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/programmed the controller, wireless communicator, and remote electronic device of Collinson and Coulthard such that the one or more user outputs includes an option for a user to activate or deactivate the pneumatic pump of the therapy unit and comprises a display. Doing so would thus result in the second transceiver and processer in the remote device being configured to receive operational data of 
Coulthard further teaches transmitting data to a monitoring center (Paragraph 60 indicates the remote device 572 may communicate with other monitoring and controlling systems which would be equivalent to a “monitoring center”, and also sends a signal for controlling the reduced-pressure treatment system, which would require transition of operational data).
However, Collinson/Coulthard/Jacobs still do not explicitly teach a third transceiver in the remote device.
In addressing the same problem as Applicant, the problem being the wireless communication of information between various users and devices (Abstract), Fullam teaches that additional transceivers may be used in order to allow a device to communicate over different protocols (Paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote device of Collinson/Coulthard/Jacobs to explicitly comprise a third transceiver. Doing so would be beneficial in allowing said device to communicate over different protocols (Paragraph 44 of Fullam). Further, the device of Collinson/Coulthard/Jacobs/Fullam would then be capable of using said third transceiver to transmit operational data of the pneumatic pump to a monitoring center in the same manner as disclosed in Coulthard.



	Regarding claim 3, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further discloses the plurality of occlusive layers comprise polyurethane (Paragraph 228).

	Regarding claim 4, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches a connection interface configured to fluidly connect the fluid conduit to the top of the absorbent wound dressing (Fig. 35; element 3541; Paragraph 226).

	Regarding claim 5, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.
	Collinson further teaches the conduit being low profile (Fig. 35) comprising a receiving end (at element 3541) and a transmitting end (at element 3522) separated by a length (i.e. the space between elements 3525/3541 and 3522), the low profile conduit further comprising a manifold comprising a plurality of fibers defining a plurality of fluid communication void 

	Regarding claim 6, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.  Collinson further teaches the fibers engaging one another when the conduit is exposed to a force and wherein the fluid communication voids are adapted to provide fluid communication through the low profile conduit when exposed to force (Paragraphs 229 and 249 indicate the material resists collapsing such that there is still space for effective transmission of negative pressure and fluids).

	Regarding claim 7, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches a conduit interface adapted to be fluidly coupled to the receiving end of the low profile conduit (Fig. 3A, element 2150).

	Regarding claim 10, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the plurality of fibers comprising a plurality of vertical fibers oriented substantially normal relative to the length of the conduit (Paragraphs 248 and 249).

	Regarding claim 12, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the length of the fluid conduit does 

	Regarding claim 15, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the absorbent wound dressing comprises a tissue interface adapted to be placed proximate the tissue site; and a cover adapted to be placed over the tissue interface (Fig. 3A, elements 2102 and 2200; Paragraph 111).

	Regarding claim 16, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the absorbent wound dressing further comprising an absorbent layer having a superabsorbent material (Paragraphs 115 and 206).

	Regarding claim 18, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.
	Jacobs further teaches a wound treatment apparatus (Fig. 1; Abstract) that communicates with a remote user device (Paragraph 11) comprising a number of alarms including a low battery warning (i.e. transmits a status of the battery supply; Paragraph 48).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/programmed the controller and communications device of Collinson/Coulthard/Jacobs/Fullam to provide low battery warnings. 
	
	Regarding claim 19, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.
	Jacobs further teaches the remote device comprising user input transmitted to the first transceiver and processor (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy and thus send a stop signal; see Paragraphs 1, 27, and 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/programed the controller, wireless communicator, and remote electronic device of Collinson/Coulthard/Jacobs/Fullam such the user device comprises a user input for a user to send a stop signal to deactivate the pump. Doing so would thus result in the second processor and second transceiver being configured to transit a stop signal in response to a command received from the user input, wherein the first transceiver is configured to receive the stop signal, and wherein the first processor is 

	Regarding claim 20, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Coulthard further teaches monitoring flow (Paragraph 28) as well as an alert system and controller (Paragraphs 44 and 61). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the controller of Coulthard would be capable of being programmed such that an alarm is triggered in relation to fluid flow indicated by operational data.
	Further, Jacobs teaches a display for showing important operational information (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy; the user output being the display and options described in Paragraph 19; also see Paragraphs 27 and 34).
	As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the combination of Collinson/Coulthard/Jacobs/Fullam to program the processor and display to show an alert related to fluid flow indicated by the operational data.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson in view of Coulthard and Fullam.

	Regarding claim 23, Collinson teaches an absorbent dressing applied to a tissue site (Fig. 3A, elements 2102 and 2200; Paragraph 111) fluidly connected to a therapy unit comprising a 
	Collinson does not explicitly teach a first transceiver, the first transceiver configured to transmit usage data of the therapy unit from the first transceiver; receiving, at a second transceiver of a remote electronic device, the transmitted usage data of the therapy unit; tram sitting, from a third transceiver of the remote electronic device, the transmitted usage data of the therapy unit; and receiving, at a monitoring center, the transmitted usage data of the therapy unit.
Coulthard further teaches a system for treating tissue comprising a wound dressing, fluid conduit, and therapy unit comprising a pump (Fig. 1; Paragraph 26). Coulthard teaches the system further comprising a communications device and antenna configured to transmit operational data from the therapy unit and configured to wirelessly communicate with a remote device (Fig. 6, elements 571, 574 and 559; Paragraphs 9 and 59 - 61). Coulthard further teaches transmitting usage data to a monitoring center (Paragraph 60 indicates the remote device 572 may communicate with other monitoring and controlling systems which would be equivalent to a “monitoring center”, and also sends a signal for controlling the reduced-pressure treatment system, which would require transition of operational data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Collinson to comprise the wireless-communication-and-power subsystem of Coulthard. Doing so would predictably allow 
Collinson and Coulthard still do not explicitly teach the remote device comprising a third transceiver, or the remote device transmitting.
Fullam teaches that additional transceivers may be used in order to allow a device to communicate over different protocols (Paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote device of Collinson/Coulthard to explicitly comprise a third transceiver. Doing so would be beneficial in allowing said device to communicate over different protocols (Paragraph 44 of Fullam). Further, the device of Collinson/Coulthard/Fullam would then be capable of using said third transceiver to transmit operational data of the pneumatic pump to a monitoring center in the same manner as disclosed in Coulthard.
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson/Coulthard/Fullam teaches all the claimed 

Regarding claim 25, the combination of Collinson/Coulthard/Fullam substantially disclose the invention as claimed. As previously stated, Coulthard teaches monitoring usage data and wireless communication (i.e. Fig. 6, elements 571, 574 and 559; Paragraphs 9 and 59 - 61).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson and Coulthard teaches the method of claim 23, further comprising transmitting the usage data from the remote electronic device through a communications network to a remote monitoring apparatus.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson, Coulthard, Jacobs, and Fullam as applied to claim 1 above, and further in view of Braga et al. (US 2010/0324516 A1), hereinafter Braga.


In the same field of endeavor, Braga teaches a low-profile conduit (Fig. 3; Paragraph 46) in which fibers are oriented substantially in a longitudinal direction along the length of the low profile conduit (Fig. 3, element 42; Paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal fibers of Collinson/Coulthard/Jacobs/Fullam to be oriented substantially in a longitudinal direction along the length of the low profile conduit. Doing so would predictably allow for analogous flow through the conduit and would be advantageous in encouraging flow in the direction of the fibers (recognized in Paragraphs 18 and 50 of Braga) and also to prevent collapsing of the conduit (Paragraph 49).

Regarding claim 11, the combination of Collinson/Coulthard/Jacobs/Fullam/Braga substantially disclose the invention as claimed. Collinson further teaches the vertical and horizontal fiber layers may be used in conjunction with one another (Paragraph 248 indicates a top and bottom layer with different patterns). Thus, Collinson teaches a plurality of horizontal fibers (Paragraphs 250 and 252) and a plurality of vertical fibers oriented substantially normal relative to the horizontal fibers (Paragraphs 248 and 249), wherein the longitudinal fibers and 
Braga further teaches a low-profile conduit (Fig. 3; Paragraph 46) in which fibers are oriented substantially in a longitudinal direction along the length of the low profile conduit (Fig. 3, element 42; Paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the horizontal fibers of Collinson/Coulthard/Jacobs/Fullam/Braga to be oriented substantially in a longitudinal direction along the length of the low profile conduit. Doing so would predictably allow for analogous flow through the conduit and would be advantageous in encouraging flow in the direction of the fibers (recognized in Paragraphs 18 and 50 of Braga) and also to prevent collapsing of the conduit (Paragraph 49). Further, doing so would be obvious as Collinson recognizes using layers with different fiber orientations (Paragraph 248).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson, Coulthard, Jacobs, and Fullam as applied to claim 5 above, and further in view of Wu et al. (US 2013/0144230 A1), hereinafter Wu.


In the same field of endeavor, Wu teaches a wound therapy device with a low profile conduit (Fig. 5; Abstract) and an adhesive layer on an external tissue facing surface of the second layer (Fig. 5, element 110; Paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sealing member of Collinson/Coulthard/Jacobs/Fullam to comprise the adhesive layer of Wu. Doing so would predictably allow for the conduit to be secured to the body of a user or other areas. Doing so would be advantageous in preventing relative movement between the conduit and underlying skin surface (recognized in Paragraph 41 of Wu).

	Claims 24 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson, Coulthard, and Fullam as applied to claim 23 above, and further in view of Jacobs.

	Regarding claim 24. The combination of Collinson/Coulthard/Fullam substantially disclose the invention as claimed. They do not explicitly teach providing one or more user inputs to the remote device and transmitting the one or more user inputs to the therapy unit to remotely control the therapy unit.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/programmed the controller/antenna and wireless communicator of Collinson/Coulthard/Fullam to allow for the providing of one or more user inputs to the remote electronic device and transmitting the one or more user inputs to the therapy unit to remotely control the therapy unit. Doing so would be advantageous in allowing a remote caregiver to control the therapy (Paragraph 19 of Jacobs).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson/Coulthard/Jacobs/Fullam teaches the method of claim 23, further comprising providing one or more user inputs to the remote electronic device and transmitting the one or more user inputs to the therapy unit to remotely control the therapy unit.


Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson/Coulthard/Jacobs/Fullam teaches the method of claim 25, further comprising remotely troubleshooting one or more identified issues with the therapy unit or absorbent dressing based on the transmitted usage data.

	Claims 35 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson in view of Coulthard, Jacobs, and Fullam.

Regarding claim 35, Collinson teaches a system for treating a tissue site comprising an absorbent wound dressing (Fig. 1; Abstract) a fluid conduit (Fig. 35; Paragraph 225), and a therapy unit comprising a negative pressure source (Paragraphs 22 and 39).

In the same field of endeavor, Coulthard teaches a system for treating tissue comprising a wound dressing, fluid conduit, and therapy unit comprising a pump (Fig. 1; Paragraph 26). Coulthard teaches the system further a processor configured to receive input information and generate output information related to delivery of negative pressure from the negative pressure source to the tissue site (Fig. 6, elements 571, 574 and 559; Paragraphs 9 and 59 - 61d; said information is transmitted wirelessly to and from a first transceiver of the therapy unit; Paragraph 59 also describes a wireless communication antenna; i.e. second transceiver, and a processing unit in the remote device). Coulthard further teaches transmitting data to a monitoring center (Paragraph 60 indicates the remote device 572 may communicate with other monitoring and controlling systems).

	Collinson and Coulthard still do not explicitly teach communication with a mobile device adapted to receive and display information related to the delivery of negative pressure from the negative pressure source to the tissue site, and to collect instructions from a user related to operational parameters of the therapy unit; and a network adapted to allow communications between the therapy unit and the mobile device, a third transceiver, and a second network.
	In the same field of endeavor, Jacobs teaches a wound treatment apparatus (Fig. 1; Abstract) and providing one or more user inputs to a remote mobile device adapted to receive and display information related to the delivery of negative pressure from the negative pressure source to the tissue site and to collect instructions from a user related to operational parameters of the therapy unit (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy; the user inputs being enabled by the display and options described in Paragraph 19; also see Paragraphs 27 and 34), and a network adapted to allow communications between the therapy unit and the mobile device (Paragraph 26 indicates cell phone networks).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Collinson and Coulthard to comprise a wireless network and to allow for the providing of one or more user inputs to the 
	Collinson, Coulthard, and Jacobs still do not teach a second transceiver in the mobile device and a second network adapted to allow communications between the third transceiver of the mobile device and the monitoring center.
	However, Jacobs does teach using different networks such as cellular or the Internet (Paragraph 26).
Further, in addressing the same problem as Applicant, the problem being the wireless communication of information between various users and devices (Abstract), Fullam teaches that additional transceivers may be used in order to allow a device to communicate over different protocols (i.e. over different networks; Paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote device of Collinson/Coulthard/Jacobs to explicitly comprise a third transceiver. Doing so would be beneficial in allowing said device to communicate over different protocols (and thus would inherently comprise a second network using said different protocol; Paragraph 44 of Fullam). Further, the device of Collinson/Coulthard/Jacobs/Fullam would then be capable of using said third transceiver to transmit operational data to a monitoring center in the same manner as disclosed in Coulthard.


	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Collinson and Coulthard to allow for input instructions from the mobile device. Doing so would be advantageous in allowing a remote caregiver to control the therapy (Paragraph 19 of Jacobs).

	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson in view of Coulthard, Jacobs, and Fullam as applied to claim 1 above, and further in view of Zilbershlag (US 2018/0126053 A1).
	
	Regarding claim 22, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.
	In addressing the same problem as Applicant, the problem being wirelessly charging portable medical devices (Paragraph 4), Zilbershlag teaches a medical device comprising an inductive coil for wireless charging (Paragraph 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collinson/Coulthard/Jacobs/Fullam to comprise the inductive coil of Zilbershlag. Doing so would predictably allow for the device to be charged wirelessly.

	Claims 29 - 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson, Coulthard, and Fullam as applied to claim 23 above, and further in view of Askem et al. (US 2015/0174304 A1), hereinafter Askem.

	Regarding claim 29, the combination of Collinson/Coulthard/Fullam substantially disclose the invention as claimed. Collinson further teaches the dressing may be replaced independently from the therapy unit (Paragraph 110). However, they do not explicitly teach the therapy unit itself being replaced.
	In the same field of endeavor, Askem teaches a wound dressing kit in which the pump and/or power source can be removed independently from the dressing (via stud connectors; Paragraph 308).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Collinson/Coulthard/Fullam to comprise the stud connectors of Askem. Doing so would predictably allow for the pump (i.e. therapy unit) to be exchanged independent of the dressing. Doing so would be obvious to avoid having to expose the wound in situations in which only the pump or battery needed to be replaced, such as with a portable pump (such as described in Paragraph 105 of Collinson).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson, Coulthard, Fullam, and Askem teaches the method of claim 23, further exchanging the therapy unit with a replacement therapy unit.

	Regarding claim 30, the combination of Collinson/Coulthard/Fullam/Askem substantially disclose the invention as claimed. They still do not explicitly teach the therapy unit is exchanged with a replacement therapy unit at an interval of approximately 3 - 10 days.
	However, Askem does teach a portable therapy unit that operate for a period up to fourteen days, but may be programmed for any number of desired days (Paragraph 205), and the pump duration may also depend on battery life and power efficiency (Paragraph 241). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Collinson, Coulthard, and Askem to exchange the therapy unit at an interval of approximately 3 - 10 days as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As such, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson, Coulthard, Fullam and Askem teaches the method of claim 29 wherein the therapy unit is exchanged with a replacement therapy unit at an interval of approximately 3 - 10 days.

	Regarding claim 31, the combination of Collinson/Coulthard/Fullam/Askem substantially disclose the invention as claimed. They still do not explicitly teach the therapy unit is exchanged with a replacement therapy unit at an interval of approximately 6 - 8 days.
	However, Askem does teach a portable therapy unit that operate for a period up to fourteen days, but may be programmed for any number of desired days (Paragraph 205), and the pump duration may also depend on battery life and power efficiency (Paragraph 241). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Collinson, Coulthard, and Askem to exchange the therapy unit at an interval of approximately 6 - 8 days as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As such, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson/Coulthard/Fullam/Askem teaches the method of claim 29 wherein the therapy unit is exchanged with a replacement therapy unit at an interval of approximately 6 - 8 days.

	Regarding claim 32, the combination of Collinson/Coulthard/Fullam/Askem substantially disclose the invention as claimed. As previously stated, Askem does teach the pump duration may also depend on battery life and power efficiency (Paragraph 241). Askem further teaches an alert in relation to the battery condition of the wound dressing (Paragraph 408). 
	As such, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson/Coulthard/Fullam/Askem teaches the method of claim 29 wherein the therapy unit is 

	Regarding claim 33 the combination of Collinson/Coulthard/Fullam/Askem substantially disclose the invention as claimed. As previously stated, Askem teaches a wound dressing kit in which the pump and/or power source can be removed independently from the dressing (via stud connectors; Paragraph 308).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Collinson/Coulthard/Fullam/Askem to comprise the stud connectors of Askem. Doing so would predictably allow for the pump (i.e. therapy unit) to be exchanged independent of the dressing. Doing so would be obvious to avoid having to expose the wound in situations in which only the pump or battery needed to be replaced, such as with a portable pump (such as described in Paragraph 105 of Collinson).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Collinson, Coulthard, and Askem teaches the 

Withdrawn Objections/Rejection
Applicant’s arguments with respect to the 112(a) rejection of claims 1 - 7, 9 - 13, 15 - 15, 18 - 20, and 22 previously set forth in the non-final office action mailed 4/27/2021 is convincing. All previous 112(a) rejections have been withdrawn.
	
Response to Arguments
As indicated above, Applicant’s arguments with respect to claims 23 and 25, with respect to MPEP 2112.01(I) and In re Best is persuasive. However, Applicant's arguments remaining arguments with respect to claim 23 are not persuasive.
Applicant argues Coulthard does not describe any interaction between the reduced-pressure source 140 necessarily interact with the various wireless transmitters and devices. However, in previously cited paragraph 60, Coulthard teaches “the wireless-communication-and-power-transmission unit 572 may further process the signal for display or use by other systems monitoring or controlling the reduced-pressure treatment system 500”. As such, controlling the reduced-pressure treatment system would require transmitting usage data of the therapy unit. Further, Paragraph 6 indicates reduced pressure is supplied until receiving a dressing-full signal, which demonstrates the necessary linking the operation of the reduced pressure source to the various sensors and devices for sending and receiving wireless information.

Thus, the “other systems monitoring or controlling the reduced-pressure treatment system” which receive the processed signal from the wireless-communication-and-power-transmission unit is interpreted as being equivalent to a monitoring center as said other systems receive data in the same manner as described by Applicant.
Fullam also teaches transmitting to servers (Paragraph 54), which would also be equivalent to a monitoring center.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen et al. (US 2015/0141941 A1) teaches an analogous low-profile conduit.
Bennett et al. (US 2014/0018637 A1) teaches a wound dressing system comprising the same communication arrangements as Applicant (Fig. 6; Paragraphs 10, and 62 - 63).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781